DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6, 7, 8 and 1 of U.S. Patent No. 11,199,752 issued to Yen et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to claim the display device wherein the gate line establishes the second direction and the data line establishes the first direction to ensure full patent protection is obtained as follows:
Regarding claim 1, claim 1 of patent 11,199,752 claims a display device comprising: a substrate; an active layer disposed above the substrate (see patent claim 1, lines 1-3); a gate electrode line disposed above the substrate (see patent claim 1, lines 4-5, wherein the gate electrode line defines a second direction); and a second electrode layer disposed above the substrate and comprising: a data line crossing the gate electrode line (see patent claim 1, lines 6-9; wherein the data line defines a first direction); and a conductive pattern that is in electrical contact with the active layer (see patent claim 1, lines 10-11), wherein the conductive pattern includes a first side extending in a first direction, a second side extending in the first direction (see patent claim 1, lines 11-16: the first direction in the subject application claim is equated to the second direction of the patent claim), and a third side connected between the first side and the second side, and wherein the third side is adjacent to the gate electrode line and includes a part not parallel to the second direction (see above interpretation) and not perpendicular to the second direction (see patent claim 1, lines 11-16: see above interpretation re directions and the third side claimed in the subject application claim equated to  the non-linear side of patent claim 1), wherein the active layer has a U shape when viewed in a top view, the active layer comprises a first portion extending in the first direction, a second portion extending in the first direction, and a third portion connecting the first portion to the second portion, and wherein the first portion and the second portion are different in length (see patent claim 1, lines 17-23).
Regarding claim 2, see patent 11,199,752 claim 3.
Regarding claim 3, see patent 11,199,752 claim 4.
Regarding claim 4, see patent 11,199,752 claim 5.
Regarding claim 5, see patent 11,199,752 claim 6.
Regarding claim 6, see patent 11,199,752 claim 7.
Regarding claim 7, see patent 11,199,752 claim 8.
Regarding claim 8, see patent 11,199,752 claim 1 lines 8-9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871